EXHIBIT 10.2
OMNIBUS AMENDMENT
TO MASONITE INTERNATIONAL CORPORATION
RESTRICTED STOCK UNIT AGREEMENTS,
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT, AND STOCK APPRECIATION RIGHTS
AGREEMENTS
THIS OMNIBUS AMENDMENT TO MASONITE INTERNATIONAL CORPORATION RESTRICTED STOCK
UNIT AGREEMENTS, PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT, AND STOCK
APPRECIATION RIGHTS AGREEMENTS (this “Amendment”), is made effective as of May
14, 2019, by and between Masonite International Corporation, a British Columbia
corporation (the “Company”), and Frederick J. Lynch (the “Executive”).
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to such terms in the applicable Award Agreement (as defined below).


WHEREAS, the Company has granted restricted stock units (“RSUs”), performance
restricted stock units (“PRSUs”), and stock appreciation rights (“SARs”) to the
Executive pursuant to the Masonite International Corporation Amended and
Restated 2012 Equity Incentive Plan, as amended from time to time (the “Plan”),
and the following award agreements thereunder (collectively, the “Award
Agreements”):


• Restricted Stock Unit Agreement, dated as of February 27, 2017 (for 7,285
RSUs);
• Restricted Stock Unit Agreement, dated as of February 27, 2018 (for 9,207
RSUs), (collectively, the “RSU Agreements”);
• Performance Restricted Stock Unit Agreement, dated as of February 27, 2017
(for 21, 857 PSUs);
• Performance Restricted Stock Unit Agreement, dated as of February 27, 2018
(for 27,623 PRSUs), (collectively, the “PRSU Agreement”);
• Stock Appreciation Rights Agreement, dated as of December 12, 2009 (for 64,426
SARs);
• Stock Appreciation Rights Agreement, dated as of July 5, 2011 (for 87,708
SARs);
• Stock Appreciation Rights Agreement, dated as of August 6, 2013 (for 72,000
SARs);
• Amended and Restated Stock Appreciation Rights Agreement, dated as of February
29, 2016 (for 33,432 SARs);
• Stock Appreciation Rights Agreement, dated as of February 27, 2017 (for 24,765
SARs); and
• Stock Appreciation Rights Agreement, dated as of February 27, 2018 (for 32,130
SARs) (collectively, the “SAR Agreements”) (the RSU Agreements, the PRSU
Agreement and the SAR Agreements are collectively referred to as the “Award
Agreements”).


WHEREAS, effective as of June 2, 2019 (the “Effective Date”), the Executive
shall retire from employment with the Company and enter into a consulting
agreement pursuant to which the Executive will be retained as a consultant to
perform certain consulting services for the Company in accordance with the terms
and conditions thereof (the “Consulting Agreement”); and

1

--------------------------------------------------------------------------------



WHEREAS, the Executive and the Company mutually desire to amend each of the
Award Agreements to reflect certain changes to the terms thereof relating to
continued service and vesting as set forth herein.
NOW, THEREFORE, as of the Effective Date, each of the Award Agreements is hereby
amended as follows:
RSU Agreements
1.  Section 3 (Vesting) of each of the RSU Agreements is hereby amended by
substituting the terms “providing services to” for the terms “employed by” where
such latter terms appear in Section 3(a) thereof.
PRSU Agreements
2.  Section 3 (Vesting) of the PRSU Agreement is hereby amended by substituting
the term “service” for the term “employment” where such latter term appears in
Subsection 3(a)(ii) thereof.
SAR Agreements
3.  Section 3(b) (Accelerated Vesting) of the 2016, 2017 and 2018 SAR Agreements
is hereby amended and restated in its entirety as follows:
“(b) RESERVED.”
4.  Section 4 of each of the SAR Agreements is hereby amended and restated in
its entirety as follows:
“Termination.” In the event of the Participant’s Termination for any reason, the
vested portion of the SAR shall remain exercisable for ninety (90) days from the
date of such Termination, but in no event beyond the expiration of the stated
term of this SAR.”


RSU Agreements and PRSU Agreement
5.  Subsections 3(b) (Certain Terminations) and 3(c) (Change in Control) of each
of the RSU Agreements and the PRSU Agreements are hereby amended and restated in
their entirety as follows:
“(b) RESERVED.
“(c) RESERVED.”
6.  Section 7 (Restrictive Covenants) of each of the RSU Agreements and the PRSU
Agreement and Section 8 of each of the SAR Agreements are hereby amended by
substituting the terms “service” and “provide services to” for the terms
“employment” and “be employed by,” respectively, where such latter terms appear
in Subsections 7(a), 7(b) and 7(c) of the RSU
2

--------------------------------------------------------------------------------



Agreements and the PRSU Agreement and in Subsections 8(a), 8(b) and 8(c) of the
SAR Agreements, respectively.
7.  The section entitled “No Right to Employment” of each of the Award
Agreements is hereby deleted in its entirety and replaced with the following new
section:
“No Right to Service. Any questions as to whether and when there has been a
termination of such service and the cause of such termination shall be
determined in the sole discretion of the Committee. Nothing in this Agreement
shall interfere with or limit in any way the right of the Company to terminate
the Participant’s service at any time, for any reason and with or without
cause.”


8.  The definition of “Non-Compete Period” of each of the Award Agreements is
hereby amended and restated in its entirety as follows:
“Non-Compete Period” means the period beginning on June 3, 2019 and ending one
year after the termination of Participant’s consulting agreement.
9. This Amendment shall be and is hereby incorporated in and forms a part of
each of the Award Agreements.
10. All other terms and provisions of each of the Award Agreements shall remain
unchanged except as specifically modified herein.


3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.


MASONITE INTERNATIONAL CORPORATION

By:___________________________
Name:
Title: 


EXECUTIVE




By:___________________________
Frederick J. Lynch
4